DETAILED ACTION
Status of the Claims
1.	Claims 1-6 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al. (US 2007/0052862).
Claim 1. Matsuo et al. teach a gas sensor ([0085] and Fig 1) comprising: 
a sensor element (detection element 4; [0087]);
 	a plurality of element pads formed on a rear end portion of the sensor element (electrode terminal sections 30, 31, 32, 34 and 36 on rear end portion of the detection element; see [0088] and Fig 2); and 
a plurality of contact members configured to hold the rear end portion of the sensor element and be electrically connected respectively to the plurality of element pads (lead frames 11 and second lead frame 211 configured to hold the rear end 
wherein at least one contact member of the plurality of contact members has a smaller width than other contact members of the plurality of contact members (the second lead frame 211 has width W2 of 0.8 mm; [0123] compared to lead frame 11 of having width W1 of 1.1 mm; [0112] and Fig 3).  

Claim 2. Matsuo et al. teach among three contact members of the contact members, one of the three contact members that is disposed in a middle has a smaller width (the second lead frame 211, among three lead frames 11, corresponds to electrode terminal section 31; [0129][0102], thus it is disposed in the middle).  

Claim 3. Matsuo et al. teach among three or more contact members of the contact members, at least one of the three or more contact members that is disposed in a middle has a smaller width (the second lead frame 211, among three lead frames 11, corresponds to electrode terminal section 31; [0129][0102], thus it is disposed in the middle).  

Claim 4. Matsuo et al. teach among three contact members of the contact members, one of the three contact members that is disposed in a middle has a smaller width (the second lead frame 211, among three lead frames 11, corresponds to electrode terminal section 31; [0129][0102], thus it is disposed in the middle).  
.  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo et al. (US 2007/0052862).
Claim 6. Matsuo et al. do not explicitly teachthe smaller width of the at least one contact member is from 0.121 times to 0.273 times a width of the sensor element. However, Matsuo et al. teach the lead frame is constructed of smaller width and thickness such that it makes good connection with the detection element [0161], therefore the discovery of an optimum value of a known result effective variable, without producing any new or unexpected  results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II. B).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GURPREET KAUR/
Primary Examiner